Citation Nr: 0211156	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, including as due to undiagnosed 
neuropsychiatric illness manifested by symptoms of anxiety, 
nervousness, fear of being in groups, concentration and 
memory impairment, depression, and fatigue.  

2.  Entitlement to service connection for chronic 
gastrointestinal disability, including as due to undiagnosed 
illness manifested by diarrhea.  

3.  Entitlement to service connection for chronic bilateral 
eye disability, including as due to undiagnosed illness 
manifested by eye redness and pain.  

4.  Entitlement to service connection for a chronic skin 
disorder, including as due to undiagnosed illness.  

5.  Entitlement to service connection for chronic headaches, 
including as due to undiagnosed illness.  

6.  Entitlement to service connection for joint pain, 
including as due to undiagnosed illness.  

7.  Entitlement to service connection for sensitivity to 
chemicals and light, including as due to undiagnosed illness.  

8.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.  


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1984 to January 
1987, from January 1991 to April 1991, and from September 
1991 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In March 2001, the Board remanded the case for 
additional development of the record.  That development has 
been completed and the case is now ready for final appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's various neuropsychological symptoms, 
including fatigue, have been attributed to known psychiatric 
diagnoses.  

2.  There is no evidence of chronic psychiatric disorder in 
service, continuous symptoms thereafter, or competent medical 
evidence of a nexus between the psychiatric disorder and any 
period of service.  

3.  The veteran does not currently have a chronic eye 
disorder, due either to undiagnosed illness or attributable 
to a known diagnosis.  

4.  The veteran does not currently have a chronic skin 
disorder, due either to undiagnosed illness or attributable 
to a known diagnosis.  

5.  The veteran does not currently have a chronic headache 
disorder, due either to undiagnosed illness or attributable 
to a known diagnosis.  

6.  The veteran's complaints of joint pain have been 
attributed to known diagnoses.  

7.  The veteran's knee disorders began several years after 
service and are not due to any disease or injury incurred in 
service.  

8.  The record does not demonstrate that the veteran has any 
sensitivity to chemicals or light.  

9.  The veteran's disabilities are not shown to permanently 
preclude him from engaging in substantially gainful 
employment consistent with his education and occupational 
history.  


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder, including as due 
to undiagnosed neuropsychiatric illness manifested by 
symptoms of anxiety, nervousness, fear of being in groups, 
concentration and memory impairment, depression, and fatigue, 
was not incurred or aggravated in service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1117, 1131, 1153, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.317 (2001).  

2.  A chronic gastrointestinal disability, including as due 
to undiagnosed illness manifested by diarrhea, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2001).  

3.  A chronic bilateral eye disability, including as due to 
undiagnosed illness manifested by eye redness and pain, was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2001).  

4.  A chronic skin disorder, including as due to undiagnosed 
illness, was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.317 (2001).  

5.  Chronic headaches, including as due to undiagnosed 
illness, were not incurred in or aggravated by service, nor 
may they be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.317 (2001).  

6.  Joint pain, including as due to undiagnosed illness, was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2001).  

7.  Sensitivity to chemicals and light, including as due to 
undiagnosed illness, was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2001).  

8.  The veteran is not permanently and totally disabled for 
nonservice-connected pension purposes within the meaning of 
governing law and regulations.  38 U.S.C.A. §§ 1155, 1502, 
1521, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 3.340, 4.15, 4.16, 4.17, 4.71a, Diagnostic 
Code 5257, 4.130, Diagnostic Code 9400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
May 1998 rating decision, January 1999 statement of the case, 
and supplemental statements of the case dated through May 
2002, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letter dated in April 2001, the RO explained the provisions 
of the VCAA, gave additional notice of the evidence needed to 
substantiate the claims on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  The RO did not receive any response identifying VA 
or non-VA evidence pertinent to the appeal.  Further, the 
Board's Remand specifically indicated to the veteran what 
records VA would obtain for him and what records and 
information he needed to provide.  Accordingly, the veteran 
has been properly notified of the notice provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records 
(including additional service medical records pursuant to the 
Board's Remand), VA and private medical records, and relevant 
VA examinations.  Accordingly, the Board finds that the duty 
to assist the veteran, as set forth in the VCAA, has been 
satisfied.

It should be noted that, pursuant to the Board's remand, the 
veteran was scheduled to undergo VA examinations that were to 
have included opinions as to whether or not his psychiatric 
disability underwent any increase in disability during 
service; the etiology of any current gastrointestinal 
symptoms; the nature and etiology of any current eye 
disability and any undiagnosed illness involving the skin, 
headaches, joint pain, and sensitivity to chemicals and 
light; and the impact of the veteran's disorders on his 
ability to work.  However, he failed to report for the 
examinations, despite being advised in the remand of the 
potential consequences of such failure to report.  See 
38 C.F.R. § 3.655 (2001).  Moreover, the veteran has not 
proffered a reason for the failure to report or indicated a 
willingness to report for a new examination.  Accordingly, 
the Board's decision as to each of these issues is based on 
the evidence that is already of record. Id.   

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Service connection issues

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  The term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of any of the following): 

(1) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster 
of signs or symptoms.  
(2) Any diagnosed illness that the Secretary determines 
warrants a presumption of service-connection.  
(3) An undiagnosed illness in a veteran who exhibits 
objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed 
below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 

For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to: 

(1) Fatigue 
(2) Signs or symptoms involving skin 
(3) Headache 
(4) Muscle pain 
(5) Joint pain 
(6) Neurologic signs or symptoms 
(7) Neuropsychological signs or symptoms 
(8) Signs or symptoms involving the respiratory system 
(upper or lower) 
(9) Sleep disturbances 
(10) Gastrointestinal signs or symptoms 
(11) Cardiovascular signs or symptoms 
(12) Abnormal weight loss 
(13) Menstrual disorders. 

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.317 (2001).    

? Psychiatric disorder

The available service medical records do not reflect any 
complaints of psychiatric symptoms, psychiatric clinical 
findings, or psychiatric diagnosis.  They further note that 
the veteran repeatedly denied having a history of psychiatric 
symptoms and the report of his separation examination in 
April 1991 indicates that the psychiatric examination was 
normal.  

Clinic records of the Texas Department of Criminal Justice 
dated from February 1994 to March 1997 note that, in March 
and April 1994, the veteran gave a history of discomfort 
around other people, worse after Desert Storm, and expressed 
vague complaints of anxiety, fear, and nervousness.  Those 
records show that he attempted suicide in 1987 (after 
separation from his first period of service) by cutting his 
wrists and that he had not had any suicidal ideation since 
then.  The records also indicate that the veteran was 
hospitalized for four months for psychiatric treatment for 
behavioral problems at age 15.  He admitted to some abuse of 
alcohol, but not drugs.  While in prison, he was variously 
diagnosed with bipolar disorder and major depression without 
psychotic features and was prescribed several psychiatric 
medications.  

A VA outpatient reports dated in January 2000 and March 2000 
note the veteran's chief complaint that he had been drinking 
heavily and wanted to stop.  The examiner recorded the 
veteran's report that he had been experiencing mood swings 
since he was a teenager, at which time he was hospitalized, 
diagnosed with bipolar disorder, and treated with medication.  
He indicated that he did not report that treatment at the 
time of his entry into his first period of service.  The 
veteran also stated that he did not inform the service 
department physician at the time of his entry into his second 
period of service that he had been hospitalized after 
attempting suicide subsequent to separation from his first 
period of service, at the time of his divorce.  The report 
notes the veteran's regular alcohol, marijuana, and cocaine 
use beginning as a teenager; the veteran reported that he had 
resumed drinking 3 beers per day since his release from 
prison in late 1999.  The examiner's assessment was of 
dysthymic disorder vs. substance-induced mood disorder vs. 
cyclothymic disorder.  Also noted was a diagnosis of paranoid 
personality traits and a Global Assessment of Functioning 
(GAF) score of 51.  An April 2000 report notes the veteran's 
hospitalization for treatment of alcohol dependence; no other 
psychiatric diagnosis was listed.  A GAF score of 45 was 
assigned.  

In late June 2000, the veteran underwent VA compensation 
examinations to evaluate his psychiatric disability and his 
fatigue.  The physician who examined the veteran for fatigue 
indicated that, when asked about his fatigue, the veteran 
replied, "tired, tired, I cannot get out of bed but I can 
hardly go to sleep."  It was noted that the veteran would 
sometimes sleep up to 12 hours during the daytime and "of 
course" then could not fall asleep at night.  After 
discussing the matter with the veteran very thoroughly, the 
examiner gave him advice on changing his irregular sleeping 
pattern.  The diagnoses listed by the examiner included 
"anxiety depression" and unusual sleep pattern.  The 
examiner also noted that the veteran denied being treated 
during service for any mental problem.  She described his 
pre-service psychiatric difficulties, as well as his report 
that his anxiety and depression worsened around 1992.  

The VA psychiatric examiner described in detail the veteran's 
psychiatric history, again noting his psychiatric problems 
and hospitalization prior to service and his suicide attempts 
after his first period of service.  The examiner indicated 
that the veteran was not haunted by anything during his 
period of service in early 1991.  He was not subject to any 
disciplinary action during either period of service in 1991 
and did not receive any psychiatric treatment.  The examiner 
noted that the veteran was incarcerated from 1993 to 1999 and 
received psychiatric treatment, including medications, in 
prison.  The examiner described the veteran's current 
psychiatric symptoms and clinical findings in some detail.  
The veteran denied current substance abuse.  The diagnoses 
listed by the examiner included recurrent major depressive 
disorder, with psychotic features, alcohol abuse, cocaine 
abuse, marijuana abuse, and antisocial personality traits.  A 
GAF score of 40 was assigned.  

The veteran was again hospitalized for psychiatric treatment 
later in July 2000.  At that time, he reported "hearing 
voices, suicidal thoughts, and drug problems."  He indicated 
that he had not been able to find work and had again started 
feeling bad about himself, had found it hard to sleep, and 
had been worrying quite a bit.  At times he felt hopeless and 
worthless, with increasing thoughts of suicide.  The veteran 
admitted that he had relapsed onto drugs and alcohol for the 
previous month, smoking about $40 worth of cocaine daily, 
injecting a quarter to half a gram of heroin every day, and 
drinking two quarts of beer every other day.  He stated that 
he had experienced flu-like symptoms, rhinorrhea, bone pains, 
and loose bowel movements when he did not use heroin and 
unusual tiredness when not using cocaine.  The psychiatrist 
diagnosed dysthymic disorder with generalized anxiety 
disorder features versus substance induced mood disorder 
versus cyclothymic disorder; he also listed diagnoses of 
ethanol and polysubstance abuse and paranoid personality 
traits.  A GAF score of 51 was assigned.  

The veteran's September 1983 enlistment examination is 
negative for any notation of psychiatric disorder at entrance 
to service.  38 C.F.R. § 3.304(b).  Although examiners 
repeatedly note, and the veteran freely admits, that the 
psychiatric disorder was first manifest when he was a 
teenager, the Board does not find clear and unmistakable 
evidence that a psychiatric disorder existed prior to 
service. Id.  

Initially, the Board finds that the provisions of 38 C.F.R. 
§ 3.317 are not applicable to this issue because the disorder 
has been attributed to a known clinical diagnosis.  
Considering the claim on a direct basis, the Board emphasizes 
that service medical records are silent for any psychiatric 
complaints, clinical findings, or diagnosis and the veteran 
himself has denied having any psychiatric problems or 
treatment during service.  The Board is cognizant that the 
veteran twice attempted suicide in 1987 following his 
separation from his first period of service.  However, he 
apparently never reported his psychiatric history to any 
service department examiner.  Thus, there is no basis for 
establishing service connection based on chronicity in 
service or continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  Moreover, there is 
no competent evidence that links the veteran's psychiatric 
disorder to any period of active service.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).    

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

? Chronic gastrointestinal disorder

The service medical records are completely negative for any 
gastrointestinal complaints, pertinent abnormal clinical 
findings, or diagnosis.  

Medical records developed during the veteran's incarceration 
note that he complained of constipation on a couple 
occasions.  Laxatives were prescribed.  He also complained of 
heartburn on a couple occasions; antacids were prescribed.  
The records do not show any evidence of chronic diarrhea or 
any other chronic gastrointestinal disorder during the 
veteran's incarceration.  

A January 2000 VA outpatient report notes the veteran's 
complaint of a three- to four-month history of upper 
abdominal pain.  He denied vomiting or significant diarrhea 
or constipation, as well as weight loss.  Later records 
indicate that he underwent a cholecystectomy in April 2000.    

On specific questioning at the time of a July 2000 
evaluation, the veteran denied a history of abdominal pain, 
nausea, vomiting, diarrhea, constipation, melena, 
hematochezia, hematemesis, change in bowel habits, and rectal 
bleeding.  His recent cholecystectomy was noted.  No abnormal 
gastrointestinal clinical findings were reported.  

In the absence of any medical evidence of a chronic 
undiagnosed gastrointestinal illness manifested by diarrhea, 
service connection under the provisions of 38 C.F.R. § 3.317 
is not available.  As noted above, the regulations require 
objective indications of chronic disability; the veteran's 
bare assertion that he has the claimed manifestation is 
insufficient for service connection.  Moreover, in the 
absence of medical evidence of any chronic gastrointestinal 
disorder-either during service or first manifest after 
service, but attributed to service-service connection is not 
established on the basis of direct service incurrence.  
38 C.F.R. § 3.303.  The law and regulations require that the 
veteran currently have the claimed chronic disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  With the 
preponderance of the evidence being against the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.  

? Chronic bilateral eye disorder

The service medical records and the post-service medical 
records prior to 2000 are completely negative for any eye 
complaints, pertinent abnormal clinical findings, or 
diagnosis.  On specific questioning at the time of a July 
2000 evaluation, the veteran denied a history of eye pain or 
discharge or any other eye symptoms.  The examiner did not 
note any pertinent abnormal clinical findings.  

In the absence of any objective indications of any 
undiagnosed chronic eye disability, service connection is not 
available under the provisions of 38 C.F.R. § 3.317.  
Further, lacking medical evidence of any current chronic eye 
disorder, regardless of etiology or date of origin, service 
connection is not established on the basis of direct service 
incurrence.  See Brammer, supra.  With the preponderance of 
the evidence being against the veteran's claim, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable.  

? Chronic skin disorder

The service medical records are completely negative for any 
skin complaints, pertinent abnormal clinical findings, or 
diagnosis.  Medical records developed during the veteran's 
incarceration show that he was noted on occasion to have 
"rashes," dandruff, non-specific dermatitis, seborrhea, and 
eczema on various spots on his body, including his face, for 
which a steroid cream was prescribed.  On specific 
questioning at the time of a July 2000 evaluation, the 
veteran denied a history of rashes, skin lesions, or 
pruritus.  The examiner described multiple tattoos, but noted 
no lesions or other pertinent abnormal clinical findings.  

While the veteran's prison medical records do indicate that 
he was treated for various skin problems during his 
incarceration, examiners usually identified the disorder with 
a definite diagnosis, although the diagnosis did vary.  The 
records do not show that any of the manifestations for which 
a definite diagnosis was not assigned are chronic, as defined 
in 38 C.F.R. § 3.317, meaning existing for six months or more 
or exhibiting intermittent episodes of improvement and 
worsening over a six-month period.  Moreover, none of the 
medical records since the veteran's release from prison show 
any objective skin manifestations of any sort.  In the 
absence of such medical evidence, service connection under 
the provisions of 38 C.F.R. § 3.317 is not available.  

Further, lacking medical evidence of any current chronic skin 
disorder, service connection is also not established on the 
basis of direct service incurrence.  See Brammer, supra.  
With the preponderance of the evidence being against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable.  

? Chronic headaches

The service medical records and the post-service medical 
records prior to July 2000 are completely negative for any 
complaints of headaches.  On specific questioning at the time 
of a July 2000 VA evaluation, the veteran reported that he 
then used drugs actively as "pain control" for pressure 
headaches, for which he also took Motrin.  He admitted to 
prior head trauma related to physical altercations, i.e., 
briefly losing consciousness after being hit in the head with 
a beer bottle.  No pertinent abnormal clinical findings were 
reported.  

Based on a single report in July 2000, the Board cannot 
conclude that any headaches that the veteran currently has 
are "chronic," as defined in 38 C.F.R. § 3.317.  Lack of 
chronicity notwithstanding, based on the available evidence, 
the Board finds that any chronic headaches that he may 
currently have are not found by a competent medical 
professional to be a manifestation of undiagnosed illness 
associated with service.  On this point, the Board notes that 
the record reflects the veteran's self-reported post-service 
head trauma.  Accordingly, service connection under the 
provisions of 38 C.F.R. § 3.317 is not established.  

Similarly, in the absence of medical evidence that any 
headaches that were first manifest after service are, in 
fact, due to disease or injury incurred in service, the Board 
concludes that service connection on the basis of direct 
service incurrence is also not established.  With the 
preponderance of the evidence being against the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.  

? Undiagnosed illness manifested by joint pain

The service medical records are completely negative for any 
complaints of joint pain and for any pertinent abnormal 
clinical findings or diagnoses.  

In July 2000, a VA orthopedic compensation examination was 
conducted.  The examiner noted the veteran's report of pain 
in his knees and ankles since 1992.  He denied any trauma or 
accidents.  The veteran described the pain as being constant, 
more in his knees, and worse at night, needing to move his 
legs for some relief of the pain.  The veteran felt that his 
knees felt "very loose" and "sometimes give away."  He 
also complained of pain in both ankles on and off.  In 
general, the veteran reported that "his joints pop and he 
feels stiffness in the morning lasting a few hours, and he 
feels that he is only able to walk about a block.  He is not 
doing any exercise or any running."  The examiner indicated 
that the veteran reported that he felt that "his wrist 
cracks a lot" and that he stated that "he feels some 
numbness in both legs."  The veteran denied receiving any 
current treatment for his joint pain and he stated that he 
had taken Tylenol and Advil without relief.  On examination, 
the examiner recorded full range of motion of all joints, 
without any tenderness.  Painful motion of any joint was not 
noted.  X-rays of both knees reportedly showed no obvious 
bony lesions.  Laboratory tests for rheumatoid factor, ANA, 
and RPR were negative.  The examiner's impression was of non-
specific arthralgias.  He commented that there were 
insufficient criteria for a diagnosis of any major autoimmune 
disorder; there was no evidence of any inflammatory disorder.  

An August 2000 VA outpatient report notes the veteran's 
complaint of bilateral knee pain, lasting about an hour, loss 
of control of his knees, and popping of his ankles for the 
previous two years.  The clinical examination was completely 
normal, except for lateral joint line tenderness.  The 
examiner indicated that an x-ray one month previously had 
been negative.  She diagnosed patella tendonitis, recommended 
physical therapy for strengthening exercises, and prescribed 
medication.  An orthopedic physician in September 2000 also 
reported negative clinical findings, except for tenderness to 
palpation at the lateral joint line, pain on McMurray's 
testing, and crepitus on knee extension.  He diagnosed 
patellar chondromalacia versus meniscal tear.  

Although the July 2000 examiner was unable to assign a known 
diagnosis for the veteran's non-specific arthralgias, he also 
noted no objective findings to corroborate the reported 
complaints.  Further, while the August 2000 examiner did note 
some joint line tenderness, he attributed the veteran's pain 
complaints to either patellar chondromalacia or a meniscal 
tear.  Accordingly, because a known, though not precisely 
determined, diagnosis is assigned as a cause for the 
veteran's complaints of joint pain, the Board concludes that 
service connection is not established for joint pain as a 
manifestation of an undiagnosed illness.  38 C.F.R. § 3.317.  

Moreover, in the absence of medical evidence that any 
disability first manifested by joint pain after service is, 
in fact, due to disease or injury that was incurred in 
service, service connection on the basis of direct service 
incurrence is also not established.  With the preponderance 
of the evidence being against the veteran's claim, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable.  

? Undiagnosed illness manifested by sensitivity to chemicals 
and light

The service medical records and post-service medical records 
prior to July 2000 are completely negative for complaints 
relative to sensitivity to chemicals and light.  On specific 
questioning at the time of a July 2000 VA evaluation, the 
veteran denied a history of photophobia.  He did not report 
any sensitivity to chemicals or light.  A July 2000 VA 
psychiatric examiner noted the veteran's report that he 
believed that he was exposed to chemicals during his last 
period of service in his duties as a cargo handler.  That 
examiner did not note any claimed symptoms or other 
manifestations of sensitivity to chemicals and light or even 
any complaints by the veteran regarding his alleged chemical 
exposure.  

Because the record is devoid of any objective indications of 
any disability manifested by sensitivity to chemicals and 
light and due to undiagnosed illness, service connection 
under the provisions of 38 C.F.R. § 3.317 is not established.  
Further, in the absence of medical evidence of any known 
disability manifested by sensitivity to chemicals and light 
due to disease or injury incurred in service, service 
connection on the basis of direct service incurrence is also 
not established.  With the preponderance of the evidence 
being against the veteran's claim, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable.  

Pension

The basic law referable to pension benefits provides that 
pension is payable to each veteran who served for 90 days or 
more during a period of war who is permanently and totally 
disabled from disability not the result of the veteran's own 
willful misconduct.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. 
§§ 3.321, 3.340, 3.342 and Part 4.  In addition, a disability 
pension is payable to each veteran who served in the active 
military, naval, or air service for 90 days or more during a 
period of war and who is 65 years of age.  38 U.S.C.A. § 1513 
(West 1991 & Supp. 2002).  

A person shall be considered to be permanently and totally 
disabled if that person is suffering from:  (1) any 
disability which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation, but only if it is reasonably certain that such 
disability will continue throughout the life of the disabled 
person; or (2) any disease or disorder determined by the 
Secretary to be of such nature or extent as to justify a 
determination that persons suffering therefrom are 
permanently and totally disabled.  38 U.S.C.A. § 1502.

Entitlement to pension benefits must be considered under both 
the objective and subjective standards set forth in the 
regulations.  Brown v. Derwinski, 2 Vet. App. 444 (1992).

Objective standards for determinations of pension eligibility 
are found in 38 C.F.R. §§3.340(b) and 4.15.  Those provisions 
state that the ability to overcome the handicap of disability 
varies widely among individuals.  The rating is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  

These two regulations set forth, in addition, various 
combinations of permanent physical or mental impairments 
which would entitle an average person to a presumption of 
permanent total disability, including permanent loss of use 
of both hands or both feet, permanent loss of use of one hand 
and one foot, or permanent loss of sight of both eyes, or 
becoming "permanently helpless" or "bedridden."  If one or 
more of the specific disabilities itemized in the regulations 
is not present, other objective entitlement criteria are 
found in VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  

Moreover, when a veteran has been found to have disabilities 
meeting certain percentage requirements, set forth at 
38 C.F.R. § 4.16, a total disability rating may be assigned 
if he is shown to be unable to follow a substantially gainful 
occupation.  These percentage requirements are: a single 
disability ratable at 60 percent or more, or two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  

A veteran may also be found to be entitled to a permanent and 
total disability rating if he is found to be unemployable by 
reason of disability "reasonably certain" to last 
throughout his lifetime ("subjective standards").  Talley 
v. Derwinski, 2 Vet. App. 282, 287-88 (1992).  It should also 
be noted that the fact that the veteran is unemployed does 
not establish that he is unemployable.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Additional factors to be considered in determining the 
propriety of assignment of a permanent and total disability 
rating include the veteran's age, educational attainment, 
occupational background, and other related factors.  
38 C.F.R. § 3.321(b)(2).  

The RO has evaluated the veteran's disabilities, as noted in 
the medical record, assigning a 30 percent rating for 
recurrent major depressive disorder with psychotic features 
and a 10 percent rating for chemical sensitivities with skin 
rash (while noting that there was no record of the 
condition).  He also has multiple disabilities each evaluated 
as zero percent disabling.  Those ratings result in a 
combined 40 percent rating.  Whether or not the listed 
10 percent rating is warranted, the "objective" criteria 
set forth at 38 C.F.R. §§ 4.15 and 4.16(a) are not met.  

However, as noted above, the Board must also consider the 
"subjective" standards of 38 C.F.R. § 3.321(b)(2) and 
Talley and Van Hoose.  The record shows that the veteran is 
38 years old and graduated from high school.  He reportedly 
also had 70 credit hours studying computers and automotive.  
Prior to service, he worked driving a tractor and farming.  
After his first period of service, he worked as a truck 
driver, and following his release from prison in 1999 he 
worked briefly as a millwright.  The record indicates that 
the veteran became unemployed in 1999, but did work "odd 
jobs" in mid-2000.  

As noted above, the fact that the veteran is unemployed does 
not establish that he is unemployable.  The question is 
whether he is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  The record clearly shows that the veteran has, 
in the past, manifested significant psychiatric 
symptomatology, particularly when not taking his medications.  
There is little, if any, objective evidence of any of his 
other claimed disorders/manifestations and those disorders 
apparently cause him no significant degree of impairment, 
despite his contentions as to his symptoms.  While 
psychiatric examiners in recent years have assigned GAF 
scores varying from 40-51, indicating an inability to keep a 
job, those same examiners have also noted the veteran's 
persistent and considerable alcohol and drug abuse, as 
recently as July 2000.  Information that might have been 
obtained in the examination scheduled in October 2001 would 
have helped to determine the level of impairment due to the 
veteran's drug and alcohol abuse.  

In that regard, the Board notes that the simple drinking of 
alcoholic beverage is not of itself willful misconduct.  The 
deliberate drinking of a known poisonous substance or under 
conditions which would raise a presumption to that effect 
will be considered willful misconduct.  If, in the drinking 
of a beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of alcohol as a beverage, whether out of compulsion or 
otherwise, will not be considered of willful misconduct 
origin.  The isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
38 C.F.R. § 3.301(c) (2001).  

The Board finds that the record shows that the veteran's drug 
and alcohol abuse has clearly progressed to the point of 
addiction, as evidenced by his consumption of two quarts of 
beer every other day, his smoking of $40 worth of cocaine 
daily, and his injecting a quarter to half a gram of heroin 
daily.  There is also evidence of his continued marijuana 
use.  Therefore, that abuse constitutes willful misconduct 
and the degree of impairment due to that addiction cannot be 
considered in determining the veteran's entitlement to VA 
pension benefits.  

While recent psychiatrists have assigned GAF scores that are 
indicative of an inability to work, they have also described 
a level of drug and alcohol abuse that would clearly have a 
significant impact on the veteran's employability, whether 
known by the employer or not.  Therefore, the GAF scores, by 
themselves, provide little guidance as to whether the veteran 
is unemployable due to factors which can be considered in 
determining his entitlement to VA pension benefits.  

Importantly, although the veteran was apparently suicidal in 
1987, between periods of service, the medical records clearly 
show that he has not had significant suicidal thoughts since 
his separation from service.  Moreover, recent psychiatric 
examinations have been consistent in showing not more than 
moderate psychiatric impairment, so long as he continues to 
take his medication.  The Board is cognizant of the veteran's 
hospitalization for psychiatric treatment in July 2000.  
However, the record indicates that his worsened symptoms at 
that time were due to his not taking his medications.  
Further, although he has reported difficulty getting along 
with people, his prior work experience would not appear to 
require much interaction with others; he's worked as a 
tractor driver in farming and as a truck driver.  There is no 
indication in the record that he is unable, due to his 
disabilities, to perform either type of work.  

Therefore, despite the veteran's apparent current 
unemployment, the Board finds that he is capable of 
performing the physical and mental acts required by 
employment, considering the effects of his psychiatric 
disability, as well as his relatively young age, educational 
attainment, other training, and work history.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  The record does not 
reflect marked interference with employment due to the 
veteran's disabilities, despite his currently being 
unemployed.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant an extra-schedular rating.  

Accordingly, the Board concludes that the veteran is not 
permanently and totally disabled, considering all of the 
objective medical evidence, as well as the subjective 
factors.  Therefore, his entitlement to VA pension benefits 
must be denied.  With the preponderance of the evidence being 
against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder, including as due to undiagnosed neuropsychiatric 
illness manifested by symptoms of anxiety, nervousness, fear 
of being in groups, concentration and memory impairment, 
depression, and fatigue, is denied.  

Service connection for chronic gastrointestinal disability, 
including as due to undiagnosed illness manifested by 
diarrhea, is denied.  

Service connection for chronic bilateral eye disability, 
including as due to undiagnosed illness manifested by eye 
redness and pain, is denied.  

Service connection for a chronic skin disorder, including as 
due to undiagnosed illness, is denied.  
Service connection for chronic headaches, including as due to 
undiagnosed illness, is denied.  

Service connection for joint pain, including as due to 
undiagnosed illness, is denied.  

Service connection for sensitivity to chemicals and light, 
including as due to undiagnosed illness, is denied.  

A permanent and total disability rating for nonservice-
connected pension purposes is denied.  



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

